                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )                 4:11CR3132
                                        )
             v.                         )
                                        )
JOHN W. CHARLES,                        )                   ORDER
                                        )
                   Defendant.           )
                                        )


       IT IS ORDERED that Plaintiff’s Motion for Extension of Time (Filing no. 137)
is granted. Plaintiff’s Response to Defendant’s Motion to Modify Conditions of
Release (Filing no. 134) and Motion for Injunctive Relief (Filing no. 135) shall be
filed on or before November 25, 2019. Upon the filing of Plaintiff’s response(s), the
matter shall be deemed submitted for the undersigned’s consideration.

      DATED this 5th day of November, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
